Citation Nr: 0322912	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Houston, 
Texas, which in part, denied entitlement to TDIU benefits.  
The veteran testified before the undersigned at a hearing 
held at the RO (Travel Board Hearing) in March 2003.  A 
transcript of this hearing is associated with the claims 
file.  

The veteran's Travel Board testimony has raised claims of 
entitlement to increased ratings for all of his service 
connected disabilities, including an anxiety disorder, 
bilateral knee chondromalacia patella with mild instability, 
bilateral knee arthritis, bilateral hearing loss, and 
bilateral tinnitus.  These matters are referred to the RO for 
appropriate action.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Although 
in correspondence dated in January 2001 the RO notified the 
veteran of the VCAA and how it applied to his claims for 
service connection, the letter does not address the current 
issue of entitlement to TDIU.  

Moreover regarding the issue on appeal, the Board finds that 
reexamination of all the veteran's service connected 
disabilities and their impact on his employability is 
warranted.  The veteran's representative requested a 
reexamination of the service connected disabilities at the 
March 2003 Travel Board hearing and noted that additional 
medical evidence had been submitted since the last VA 
examination in February 2002.  It was also noted that the 
veteran's knees had worsened since the last examination.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should advise the appellant that he has 
up to one year after the letter is 
provided to submit additional evidence, 
and that, if the case is returned to the 
Board prematurely, the Board will not be 
able to adjudicate the claim prior to the 
expiration of the one year time period 
unless the appellant indicates that he 
has no additional evidence to submit or 
waives the one year response period.

3.  The RO should arrange for a VA Social 
and Industrial Survey interview with the 
veteran.  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the 
interviewer prior and pursuant to the 
interview of the veteran, and the report 
should be annotated in this regard.

The interviewer should comment on the 
degree of social and industrial 
impairment the veteran experiences as the 
result of all of his disabilities.  The 
interviewer should provide an opinion as 
to the impact of social and industrial 
impairment on employability resulting 
solely from service-connected 
disabilities.  

The social and industrial survey should 
also address whether the veteran is 
currently employed and if so, whether 
such employment falls within the realm of 
substantial gainful employment or 
marginal employment within the definition 
of 38 C.F.R. § 4.16(a) (2002).   A copy 
of this regulation should be made 
available for review in providing this 
opinion.

4.  The RO should arrange for a VA 
comprehensive examination (or 
examinations if necessary) by an 
appropriate specialist(s) for the purpose 
of ascertaining the veteran's ability to 
obtain and retain substantially gainful 
employment due to service-connected 
disabilities. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  Any further 
indicated special studies should be 
conducted.

The examiner(s) should be requested to 
express an opinion as to the impact of 
the veteran's service-connected 
disabilities on his ability to obtain and 
retain substantially gainful employment.  
In doing so, the examiner(s) should 
distinguish the impact of the veteran's 
service-connected disabilities on 
employment from the impact of his 
nonservice-connected disabilities on 
employment.  If unable to do so, the 
examiner(s) should so state.  Any 
opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to TDIU.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claim on appeal.  38 C.F.R. § 3.655 
(2002).



	                  
_________________________________________________
	T. L. Douglas
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




